 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE
UNITED STATES OF AMERICA

)
)
) No. 3:19-CR-128
) Judge VARLAN
)
)

STEVEN A. HUMPHRIES
STIPULATION
The United States of America, by the United States Attomev for the Eastern District of
Tennessee and the defendant, STEVEN A. HUMPHRIES, along with his attorney, Johnathan
Wood, stipulate that pursuant to 18 United States Code § 2259 the defendant will pay restitution

in the amount of $3,000.00 to “Sierra” in the Jan_Socks] series.
Respectfully submitted this 24th day of September, 2020.

Douglas J. Overbey

\ United States Attorney
By: 7 LNW

. genie Kolman
ssistant United States Attorney

 

¢

 

VJ eet fy \ j j 3
TU UU VA gi eg
SA ——___—
Steven A. Humphries
Defendant

/ fy
Lad hth _——

Jenathan S$. Wood
/ Attomey for the Defendant

s
oo

 

Case 3:19-cr-00128-TAV-DCP Document 33 Filed 11/19/20 Page1of1 PagelD #: 133
